IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


DARYL COOK,                               : No. 95 EAL 2017
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
           v.                             :
                                          :
                                          :
CITY OF PHILADELPHIA, CITY                :
SOLICITOR, LIEUTENANT DEAN,               :
OFFICER FENNELL, MAJOR MAY,               :
DETECTIVE GREGORY RODDEN,                 :
JEFFREY MINEHART, MICHAEL BARRY           :
AND LEE MANDELL,                          :
                                          :
                  Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 28th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.